ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicant amendments and remarks filed on 8/12/2022 have been received. 
Claims 1-31, 34-37, and 39 are canceled. 
Claims 32, 33, 38, and new claim 40 are allowed. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tamara Stegmann on 8/25/2022.
The application has been amended as follows: 

Cancel the claims 24-28 and 31. 
Claim 38, line 4 after “(a)”, delete the word “comprises”. 
Cancel claim 39 and substitute new claim 40 as follows: 
- - Claim 40. A method for promoting, assisting or achieving balanced growth or development of the body of an infant and/or the infant's body composition, said method comprising administering to said infant a formula comprising:
(a) 3.0-3.9 g phenylalanine per 100 g protein, 
(b) 39-46 mg phenylalanine per 100 ml, and having a weight ratio of phenylalanine to the sum of isoleucine, leucine, valine, tryptophan, tyrosine, and methionine of from 1:7.237 (0.138) to 1:10.810 (0.0925),
(c) 5.0-7.8 g isoleucine per 100 g protein, 6.6-10.4 leucine per 100 g protein, 0.7-1.1 tryptophan per 100 g protein, 5.0-7.8 tyrosine per 100 g protein, 5.2-8.1 g valine per 100 g protein, 1.8-2.8 g methionine per 100 g protein, 
(d) optionally, 3.2-5.0 g threonine per 100 g protein, and
(e) between 5 and 50 en% lipid, between 5 and 50 en% protein, between 15 and 90 en% carbohydrate; 
wherein the infant formula comprises a protein level of 0.9 to 1.4 g of protein per 100 mL of infant formula; and 
wherein the infant formula further comprises galacto-oligosaccharides and/or fructo-oligosaccharides. - - 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to reasonably teach or suggest the claimed method for promoting, assisting or achieving balanced growth or development of the brain of an infant and/or the cognitive function of an infant (claim 38) or the claimed method for promoting, assisting or achieving balanced growth or development of the body of an infant and/or the infant's body composition (new claim 40). 
The prior art fails to ascribe any meaning to these amino acid and phenylalanine differences or the potential influence on these differences in growth (8/12/2022 remarks, p. 8).
The prior art does not suggest to increase or decrease the levels of phenylalanine in comparison to breast milk (8/12/2022 remarks, p. 8).
The prior art does not suggest the claimed combination of amino acids (8/12/2022 remarks, p. 8).
The observed effects to the growth of infants of the composition as claimed is entirely unexpected in view of the prior art (8/12/2022 remarks, p. 8). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619